DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II, 27, 30-32, 39-40 and 42-45 in the reply filed on July 21, 2021 is acknowledged.  The traversal is on the ground(s) that the production of an alcohol from carbon dioxide and hydrogen produced by electrolysis.  This is not found persuasive because the production of an alcohol from carbon dioxide and hydrogen produced by electrolysis is well known in the art and will be discussed in detail in the following office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "Na, K and Si" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim 30.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubic et al (US 20130281553).
Kubic teaches a method of producing synthetic fuels and organic chemicals from atmospheric carbon dioxide. Carbon dioxide gas is extracted from the atmosphere, hydrogen gas is obtained by splitting water, a mixture of the carbon dioxide gas and the hydrogen gas (synthesis gas) is generated, and the synthesis gas is converted into synthetic fuels and/or organic products.  See abstract.
Kubic teaches carbon dioxide gas is extracted using a cooling tower absorber and electrolytic stripping. Hydrogen is also produced as a byproduct. Steam electrolysis is used to generate additional hydrogen gas. Hydrogen gas and carbon dioxide gas are converted into methanol [0072] and claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaromb (US 8,413,420).
Zaromb teaches a method for capturing CO2 from an air mixture and converting it to a useful substance, especially a methanol-containing fuel, utilizing preferably an MgO-loaded cartridge, which is converted partly into MgCO3 as it captures CO2 by a carbonation reaction and is reconverted into MgO by a calcination reaction while emitting a stream of substantially pure CO2. The emitted CO2 stream is reacted with hydrogen or water to yield a methanol-containing fuel or other useful chemical agent. The hydrogen is preferably derived from water electrolysis using inexpensive solar or wind driven electricity thereby also reducing the cost of such electricity by providing an economical energy storage means. Said air mixture may be the effluent from an internal combustion engine of a motor vehicle or from other fossil fuel burning sources or from the ambient atmosphere. The catalytic combination of hydrogen with CO2 to form methanol can provide a new global environmentally beneficial fuel whose burning will not contribute to any net increase in the atmospheric CO2 burden.  See abstract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-32 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zaromb (US 8,413,420) or Kubic et al (US 20130281553) as applied to claims 27, 39 and 40 above, and further in view of Bolton et al (US 20110281961 A1).
Applicants’ claimed invention is directed to a method for production of an alcohol, comprising: electrolyzing water to produce hydrogen; converting carbon dioxide to an alcohol; and optionally, distilling the alcohol, wherein reacting carbon dioxide with hydrogen comprises reacting carbon dioxide with hydrogen in the presence of a first catalyst comprising nanoparticles comprising CoMoSK, optionally on an alumina support.
Neither Zaromb nor Kubic teaches an alcohol synthesis catalyst comprising CoMoSK.  However, Bolton teaches a process for producing methanol, ethanol and propanol from carbon oxides and hydrogen feedstocks in the presence of molybdenum sulphide catalysts modified by a promoters.  Promoter(s) can be added as salts during the catalyst preparation, and are preferably potassium ions (e.g. derived from a salt of potassium, such as potassium carbonate or acetate). The preferred catalyst, according to Bolton is a molybdenum sulphide based catalysts containing cobalt, the cobalt to molybdenum molar ratio being preferably comprised between 0.5 and 3.0, more preferably between 0.5 and 1.0 and most preferably between 0.5 and 0.9. See abstract and paragraphs 0016, 0018 and 0024-0026. The catalyst (14.56 g; 10 ml) was loaded into a tubular down-flow reactor (15 mm internal diameter).  See paragraph 0046.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize an alcohol synthesis catalyst as suggested by Bolton to provide an improved process, in terms of selectivity and catalyst activity and operating life, for the conversion of carbon oxide(s) and hydrogen containing feedstocks, e.g. synthesis gas or syngas, to alcohols in the presence of a particulate catalyst [0008].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/           Primary Examiner, Art Unit 1622